                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :

        vs.                                    :               NO. 20-CR-210

MICHAEL "OZZIE" MYERS"                         :

     GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO
                   BAR ADMISSION OF THE AUDIOTAPES

        The United States of America, by its attorneys, William M. McSwain, United States

Attorney for the Eastern District of Pennsylvania, and the undersigned attorneys, hereby

responds in opposition to the defendant’s pretrial motion to bar admission of the audiotapes of

the defendant discussing his ballot stuffing scheme and his attempts to obstruct justice. ECF

No. 24. Defendant’s motion is meritless and should be denied.

I.      INTRODUCTION

        In this case, former U.S. Congressman Michael “Ozzie” Myers is charged by indictment

with conspiring to violate voting rights by fraudulently stuffing the ballot boxes – also known as

ringing up votes - for specific political candidates in the 2014, 2015, and the 2016 primary

elections, bribery of an election official, falsification of records, voting more than once in federal

elections, and obstruction of justice. ECF No. 1 (Indict.).

        Defendant complains that a cooperating witness recorded a number of conversations with

him. ECF No. 24 at 2. Among the conversations, defendant was recorded: a) instructing the

cooperating witness not to discuss the “ballot stuffing” over the telephone; b) advising the

cooperating witness to conceal the receipt of bribes by providing fictitious names to be listed as

the payee on checks drawn on the campaign accounts of defendant’s preferred candidates and

                                                   1
unwitting clients by telling the cooperator, “I’m gonna get you a couple checks there’s no

question about that. If you want to give me a - a different name than [the cooperator’s] that’s

your business….”; c) advising the cooperating witness that he (the defendant) would hand the

cooperator bribe payments in the form of checks after the deadline for the last campaign finance

report prior to the May 2017 primary election because, “you don’t wanna - you don’t wanna be

on any [candidate’s campaign finance] report May 7th when the election is May 16th;” and d)

discussing “receipts” for bribe payments in the form of cash and instructing the cooperator “if

there was ever a question . . . you know you’d say well I gave the money out Election Day [to get

out the vote].” See ECF No. 1 Count Eight ¶¶ 2(a) through 2(d).

II.    ARGUMENT

       A.      The Recordings Are Not Subject to Suppression

       Wire or oral communications may be lawfully intercepted pursuant to 18 USC §

2511(2)(c), when one of the parties to the communication has given prior consent. This

obviates any need for a warrant or court approval prior to the interception of this type of

communication. United States v. Armocida, 515 F.2d 49, 52 (3d Cir.), cert. denied, 423 U.S.

858 (1975); United States v. Santillo, 507 F.2d 629 (3d Cir.), cert. denied, 421 U.S. 968 (1975).

Since the recordings here were recorded by a participant and with the participant’s consent,

Myers’ motion to suppress the recordings fails.

       B.      The Recordings Are Authentic and Admissible

       As acknowledged in Myers’ pleading, copies of the consensually intercepted

conversations have already been provided to counsel for the defendant in discovery. ECF No.

24 at 3-4.


                                                  2
       As anticipated by defendant, the government will seek to admit in evidence and to play

for the jury at trial, conversations between the cooperating witness and the defendant in this case.

The government will also seek to use the transcripts of the conversations as an aid to the jury.

Defense counsel has been provided with the transcripts to be used by the government at trial.

The government has advised defense counsel to inform the government of any disagreements

with the government's transcriptions of the recorded conversations and the government's

identification of the speakers to the conversations.

       In his motion to preclude the use of the recordings, Myers relies upon United States v.

Starks, 515 F.2d 112 (3d Cir. 1975), which held “that the burden is on the government ‘to

produce clear and convincing evidence of authenticity and accuracy as a foundation for the

admission of such recordings,’” Id. at 121 (quoting United States v. Knohl, 379 F.2d 427, 440

(2d Cir. 1967), cert. denied, 389 U.S. 973 (1967)), and that the following factors are the

generally relevant considerations:

       1.      The recording devices used were capable of accurately recording the
                conversations;

       2.      The operators of the recording devices were competent;

       3.      The recordings are authentic and correct;

       4.      There have been no changes in, additions to, or deletions from the
                recordings;

       5.      The recordings have been properly preserved;

       6.      The speakers on the recordings are properly identified;

       7.      The consenting parties to the recordings freely and voluntarily consented to the
               recording of the conversations; and

       8.      The transcripts of the recordings accurately represent the conversations on the

                                                 3
               recordings, and accurately identify the speakers and parties to the recorded
               conversations.

Starks, 515 F.2d at 121 n.11.

       However, the ruling in Starks, both as to burden and content of proof, was substantially

undermined by the later adoption of the Federal Rules of Evidence. In particular, Rule 901 sets

forth the appropriate test for a showing of authenticity of evidence, in order to allow the jury to

consider that evidence. Rule 901(a) states: “The requirement of authentication or identification

as a condition precedent to admissibility is satisfied by evidence sufficient to support a finding

that the matter in question is what its proponent claims.” Thus, to the extent that Starks required

“clear and convincing evidence,” it is no longer good law with respect to the preliminary finding

to be made by the trial court. 1 Moreover, to the extent that Starks suggests a particular

formulation must be followed to establish authenticity of recordings, it is not valid.

       In some cases, the factors listed in Starks may remain relevant to the preliminary

determination. This is particularly so in a case in which the participants to the conversation are

not available, and the government must establish the identity of the persons on the recording and

the absence of any malfunction or alteration. See Rule 901(b)(9) (evidence may be

authenticated by proof “describing a process or system used to produce a result and showing that

the process or system produces an accurate result”). However, in this case, the government will

authenticate the recordings and transcripts and verify their accuracy in the following manner:


1 The burden presently imposed by Rule 901 is the same as that applicable to factual
determinations made by a judge prior to permitting the admission of evidence, under Rule 104.
Thus, the Starks rule actually imposed a higher burden for admission of recordings than currently
applies for admission of any other type of evidence. Indeed, in a civil forfeiture proceeding, the
Starks requirement would impose a higher burden for admissibility of recordings than the
government faces in proving its entire claim.

                                                  4
the cooperating witness and/or the FBI agents will testify that the recordings and transcripts are

accurate. The cooperating witness and/or the FBI agents are familiar with the voices of the

participants in the recorded conversations and will be able to identify those participants. That

testimony alone is sufficient to meet the “slight” test for authentication. See Rule 901(b)(1)

(authentication may rest on “[t]estimony that a matter is what it is claimed to be”); United States

v. Tropeano, 252 F.3d 653, 661 (2d Cir. 2001) (testimony of a participant is alone sufficient to

authenticate a tape recording); United States v. Jones, 730 F.2d 593, 597 (10th Cir. 1984) (same);

United States v. Albert, 595 F.2d 283, 290 (5th Cir.) (same), cert. denied, 444 U.S. 963 (1979).

       In any event, all of the factors outlined in Starks are met in this case and the government's

recordings of relevant conversations are admissible at trial. The Third Circuit has held that

“[t]he burden of proof for authentication is slight.” McQueeney v. Wilmington Trust Co., 779

F.2d 916, 928 (3d Cir. 1985). The rule does not “require anything more than a prima facie

showing that the evidence is what its proponent claims it to be.” In re Japanese Electronic

Products Antitrust Litigation, 723 F.2d 238, 285 (3d Cir. 1983), rev’d on other grounds, 475

U.S. 574 (1986). “All that is required is a foundation from which the fact-finder could

legitimately infer that the evidence is what its proponent claims it to be.” Id. After this

preliminary determination, the final assessment of authenticity is left to the jury. Id. The

decision to admit recordings into evidence is reversible only if the district court abused its

discretion. See United States v. Jackson, 649 F.2d 967, 977 (3d Cir.), cert. denied sub. nom.,

Bailey v. United States, 454 U.S. 871 (1981). “The fact that certain portions of the tape are

inaudible does not render the entire tape inadmissible.” United States v. Gordon, 688 F.2d 42,

44 (8th Cir. 1982). Accord, United States v. Nicholson, 815 F.2d 61, 62 (8th Cir. 1987).


                                                  5
Where a recording is challenged on grounds of audibility, the question for the court to determine

is whether the inaudible parts are so substantial as to render the recordings as a whole

untrustworthy. This determination is within the sound discretion of the trial judge. 2 See United

States v. Carbone, 798 F.2d 21, 24 (1st Cir. 1986); United States v. Robinson, 763 F.2d 778, 781-

82 (6th Cir. 1985).

       Although, for the reasons set forth above, the government does not believe that it is

necessary, the government avers that and asks the Court to make findings that:

       1.      The recording devices used were capable of accurately recording the
                conversations;

       2.      The operators of the recording devices were competent;

       3.      The recordings are authentic and correct;

       4.      There have been no changes in, additions to, or deletions from the
                recordings;

       5.      The recordings have been properly preserved;

       6.      The speakers on the recordings are properly identified;

       7.      The consenting parties to the recordings freely and voluntarily consented to the
               recording of the conversations; and

       8.      The transcripts of the recordings accurately represent the conversations on the
               recordings, and accurately identify the speakers and parties to the recorded

2 At the time the recordings are played aloud, the government will move to publish the
transcripts of the conversation to the jury via the computer monitors in the courtroom. The
decision whether to allow the jury to receive these transcripts is within the trial judge’s
discretion. See United States v. Pecora, 798 F.2d 614, 631 (3d Cir.1986) (jury’s use of
transcripts did not deny defendant right to fair trial where no indication that transcripts were
inaccurate); United States v. Adams, 759 F.2d 1099, 1115 (3d Cir.1985) (not abuse of discretion
to admit transcripts where trial judge instructed jury that the recording controlled over transcript
in case of error or ambiguity); United States v. Cruz, 765 F.2d 1020, 1022-23 (11th Cir.1985)
(“transcripts may be used as substantive evidence to aid the jury in determining the real issue
presented, the content and meaning of the tape recordings”).

                                                  6
               conversations.

       C.      Lay Opinion is Admissible to Provide a Clear Understanding of the
               Recordings

       Rule 701 provides that a lay witness may provide the jury with opinion or inferences that

are (a) rationally based on the perception of the witness; (b) helpful to a clear understanding of

the witness’ testimony or the determination of a fact in issue; and (c) not based on scientific,

technical, or other specialized knowledge within the scope of Rule 702 of the Federal Rules of

Evidence. Numerous federal courts have interpreted Rule 701 to permit testimony, including

testimony by law-enforcement agents, regarding impressions and interpretations of recordings,

regardless of whether the testifying witnesses participated in or personally observed what was

being recorded. See, e.g., United States v. Flores, 63 F.3d 1342, 1359-60 (5th Cir. 1995)

(upholding admissibility of opinion testimony from co-conspirators about tape-recorded

conversations in which they did not participate); United States v. Saulter, 60 F.3d 270, 276 (7th

Cir. 1995) (upholding admissibility of opinion testimony by a non-party to recorded

conversations); United States v. Garcia, 994 F.2d 1499, 1506-07 (10th Cir. 1993) (upholding

admissibility of opinion testimony about the meaning of recorded phone conversations from an

FBI agent not present during the conversations); United States v. Savage, 2013 WL 395482

(E.D.Pa. Feb. 1, 2013) (granting motion in limine to permit the Government to elicit the lay

opinion and perceptions of FBI Special Agent with regard to his understanding of coded

conversations between defendants captured on recordings and to provide context and

clarification where the subject matter of those conversations is ambiguous); United States v.

Eiland, 2006 WL 2844921 (D.D.C. Oct. 2, 2006) (“the lay witness need not actually have

participated in the conversations in question in order to satisfy Rule 701(a).”).

                                                  7
       Indeed, the Third Circuit is no different in this regard. Lay witnesses may state their

understanding of tape-recorded conversations if “rationally based on the perception of a witness

and helpful to an understanding of the testimony of the witness on the stand or to the

determination of a fact in issue.” United States v. De Peri, 778 F.2d 963, 977 (3d Cir. 1985)

(citations omitted). This is particularly so when the recorded conversations at issue are “sharp

and abbreviated, composed with unfinished sentences and punctuated with ambiguous references

to events that are clear only to [the speaker] and his audience.” Id. 3 See also See United States

v. Hoffecker, 530 F.3d 137, 171 (3d Cir. 2008) (affirming district court’s admission of agent’s

interpretation of non-coded conversations under Rule 701 because “the ‘deliberately guarded

responses’ in the conversations which were ‘not clear to the uninitiated observer’ were akin to

‘coded words,’ [and thus the agent’s] explanation of the language used in the conversations was

helpful to the jury”); United States v. Dicker, 853 F.2d 1103, 1108 (3d Cir. 1988) (“courts have

construed the helpfulness requirement of Fed. R. Evid. 701 and 702 to allow the interpretation by

a witness of coded or ‘code-like’ conversations” so long as those interpretations do not extend to

“clear conversation.”).

       The only requirement imposed by courts when permitting such testimony is that

witnesses should rely on experience and information obtained through the cases at issue. Thus,

in United States v. Rollins, 544 F.3d 820 (7th Cir. 2008), the Seventh Circuit affirmed the district


3 Indeed, in rejecting the defendant’s argument that lay opinion testimony interpreting tape-
recorded conversations was inadmissible in De Peri, the Third Circuit noted that, “[t]o the
uninitiated listener, [the defendant] speaks as if he were using code.” 778 F.2d at 977.
Because “the trial court vigorously policed the governments examination of [the lay witness] to
ensure that he was not asked to interpret relatively clear statements,” the Third Circuit found no
error in the admission of lay opinions regarding the witness’s understanding of the recorded
conversations.

                                                 8
court’s admission of a law-enforcement agent’s lay testimony providing his impressions and

interpretation of recorded conversations to which he was not a participant. The testifying agent

in Rollins had familiarized himself with the case by listening to numerous recorded

conversations, becoming “very familiar” with the recorded voices that he had monitored,

interviewing witnesses who were familiar with the illicit conduct that was recorded, and

observing activity that helped confirm the meaning of terms used in monitored recordings.

Rollins, 544 F.3d at 832. The Seventh Circuit therefore concluded that “[t]hese bases for [the

agent’s] testimony defeat [the defendant’s] claim that the government laid an insufficient

foundation for this testimony.” Id. Likewise, the Eleventh Circuit has affirmed the same sort

of testimony where it was rationally based on an agent’s overall familiarity with an investigation

as shaped by several factors. United States v. Jayyousi, 657 F.3d 1085 (11th Cir. Sept. 19,

2011).

         Of particular significance to the present case, courts have proven particularly likely to

permit non-participating agents to interpret recordings that incorporate guarded language or code

words. United States v. Miranda, 248 F.3d 434 (5th Cir. 2001) (affirming admission of an

agent’s interpretation of coded words in recorded conversations); United States v. Novaton, 271

F.3d 968 (11th Cir. 2001) (affirming the district court’s admission of law enforcement agents’

testimony concerning their understanding of the meaning of certain words used by the

defendants in wiretapped conversations); United States v. Garcia, 994 F.2d 1499, 1507 (10th Cir.

1993) (holding that FBI translator’s opinion that the phrase “your old man” referred to the

defendant “was helpful to [the question of] whether Defendant participated in the conspiracy”

and therefore admissible under Rule 701); United States v. Simas, 937 F.2d 459, 465 (9th Cir.


                                                   9
1991) (permitting agents to testify concerning their “understanding of the words and innuendo”

used by a defendant in order to help the jury interpret vague statements employed in bribery

scheme); cf. United States v. Reyes, 384 Fed. Appx. 37, 41 (2d Cir. 2010).

       Moreover, courts have permitted testimony regarding recorded interactions by non-

participating law-enforcement officers where it contextualizes unfamiliar situations and facts for

jurors. For example, in Jayyousi, which involved international terrorism, the Eleventh Circuit

upheld such testimony under Rule 701 where it “helped the jury understand better the

defendants’ conversations that related to their support of international terrorism because they

‘would likely be unfamiliar with the complexities of terrorist activities.” Jayyousi, 657 F.3d at

1103 (citation omitted).

       Without help interpreting and understanding the significance of certain language, jurors

will face great difficulty understanding the full import of the recordings in light of the charged

offenses. The cooperating witness and/or law-enforcement agents with direct knowledge of the

people, places, organizations, and misconduct relevant to this case is ideally suited to explain the

full meaning of the recordings. Indeed, Rule 701 squarely endorses such testimony.

       WHEREFORE, for these reasons, the government in this case respectfully submits that

defendant’s Motion to Bar Admission of the Audiotapes should be denied.

                                                      Respectfully submitted,

                                                      WILLIAM M. MCSWAIN
                                                      United States Attorney
                                              By:

                                                      /s/ Eric L. Gibson
                                                      ERIC L. GIBSON
                                                      RICHARD P. BARRETT
Dated: November 17, 2020                              Assistant United States Attorneys

                                                 10
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Government’s Response in Opposition

to Defendant’s Motion to Bar Admission of the Audiotapes has been served upon all counsel of

record electronically and via ECF.



                                            s/Eric L. Gibson
                                            ERIC L. GIBSON
                                            Assistant United States Attorney


Dated: November 17, 2020




                                              11
                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :

       vs.                                   :              NO. 20-CR-210

MICHAEL "OZZIE" MYERS"                       :



                                           ORDER


       AND NOW, this                  day of ___________________, 20__, upon

consideration of the government’s motion to admit the recording of conversations between the

defendant and other individuals, the Court finds the following as to the recordings and

accompanying transcripts:

       1.      The recording devices used were capable of accurately recording the
                conversations;

       2.      The operators of the recordings devices were competent;

       3.      The recordings are authentic and correct;

       4.      There have been no changes in, additions to, or deletions from the
                recordings;

       5.      The recordings have been properly preserved;

       6.      The speakers on the recordings are properly identified;

       7.      The consenting parties to the recordings freely and voluntarily consented to the
               recording of the conversations; and

       8.      The transcripts of the recordings accurately represent the conversations on the
               recordings, and accurately identify the speakers and parties to the recorded
               conversations.

       The Court further finds that the Government may introduce as evidence the transcripts of

                                                 12
the conversation identified by the government in its motion to admit the recordings, play the

audio conversations to the jury and present the jury with the transcripts to read while the

recordings are playing.


                                              BY THE COURT:



                                              ___________________________
                                              PAUL S. DIAMOND
                                              United States District Court Judge




                                                13
